                     Case 20-12387-MFW             Doc 10      Filed 09/23/20        Page 1 of 10




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE


    In re :                                                        Chapter 15

    HEMATITE HOLDINGS INC., et al.,1                               Case No. 20-12387 (MFW)

               Debtors in a Foreign Proceeding.                    Jointly Administered

                                                                   Related Docket No.: 6


                               ORDER GRANTING PROVISIONAL RELIEF

              Upon the Motion of Hematite Holdings Inc., as Foreign Representative, For an Order

Granting Certain Provisional Relief (the “Motion”),2 in its capacity as the Canadian Court court-

appointed and authorized foreign representative (the “Foreign Representative”) for the above-

captioned debtors (the “Debtors”) in a reorganization proceeding (the “CCAA Proceeding”)

commenced under Canada’s Companies’ Creditors Arrangement Act (the “CCAA”) pending

before the Ontario Superior Court Of Justice (Commercial List) in Ontario, Canada (the “Canadian

Court”), for entry of a provisional order (this “Order”), pursuant to sections 105(a), 362, 363,

364(e), 365(e), 1517, 1519, and 1521, of title 11 of the United States Code, 11 U.S.C. §§ 101-1532

(the “Bankruptcy Code”) granting the Requested Provisional Relief as defined and described in

the Motion; and the Court having jurisdiction to consider the Motion and the relief requested

therein in accordance with 28 U.S.C. §§ 157 and 1334, 11 U.S.C. §§ 109 and 1501, and the



1
          The U.S. Debtors in these chapter 15 cases and the last four digits of their U.S. Federal Employer
Identification Numbers are as follows: Pavaco Holdings U.S. Inc. (5569); Hematite, Inc. (3799); and Hematite
Automotive Products Inc. (5382). The Canadian Debtors in these chapter 15 cases and the last four digits of their
unique identifier are as follows: Hematite Holdings Inc. (8581); Hematite Manufacturing Inc. (4900); Hematite
Industrial Products Inc. (7706); and Canadian Pavaco Inc. (5315). The U.S. Debtors and the Canadian Debtors are
referred to herein, collectively, as the “Debtors.” The Debtors’ principal offices are located at 659 Speedvale Avenue
West, Guelph, Ontario, N1K 1E6, Canada.
2
              Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the
Motion.




WBD (US) 50203516v3
              Case 20-12387-MFW          Doc 10      Filed 09/23/20    Page 2 of 10




Amended Standing Order of Reference from the United States District Court for the District of

Delaware, dated as of February 29, 2012; and consideration of the Motion and the relief requested

therein being a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(P); and Debtors having

consented to the Court’s authority to enter a final order consistent with Article III of the U.S.

Constitution; and venue being proper before this Court pursuant to 28 U.S.C. § 1410; and due and

proper notice of the provisional relief sought in the Motion having been provided; and it appearing

that no other or further notice need be provided; and a hearing having been held to consider the

relief requested in the Motion (the “Hearing”); and upon the Nadeau Declaration, the verified

chapter 15 petitions and all other pleadings filed contemporaneously with the Motion, the record

of the Hearing and all of the proceedings had before the Court; and the Court having found and

determined that the provisional relief sought in the Motion is in the best interests of the Debtors,

creditors and all parties in interest and that the legal and factual bases set forth in the Motion

establish just cause for the relief granted herein; and after due deliberation and sufficient cause

appearing therefor;

       THIS COURT HEREBY FINDS AND DETERMINES THAT:

       A.      The findings and conclusions set forth herein constitute this Court’s findings of fact

and conclusions of law pursuant to Rule 7052 of the Federal Rules of Bankruptcy Procedures (the

“Bankruptcy Rules”) made applicable to this proceeding pursuant to Bankruptcy Rule 9014. To

the extent any of the following findings of fact constitute conclusions of law, they are adopted as

such. To the extent any of the following conclusions of law constitute findings of fact, they are

adopted as such.




                                                 2
WBD (US) 50203516v3
              Case 20-12387-MFW          Doc 10      Filed 09/23/20    Page 3 of 10




       B.      This Court has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157 and

1334 and the Amended Standing Order of Reference from the United States District Court for the

District of Delaware, dated as of February 29, 2012.

       C.      This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(P).

       D.      Venue for this proceeding is proper before this Court pursuant to 28 U.S.C. § 1410.

       E.      The Foreign Representative has demonstrated a substantial likelihood of success on

the merits that (a) the CCAA Proceeding is a “foreign main proceeding” as that term is defined in

section 1502(4) of the Bankruptcy Code or, alternatively, with respect to certain Debtors, the

CCAA Proceeding is a “foreign nonmain proceeding” as defined in section 1502(5) of the

Bankruptcy Code, (b) the Foreign Representative is a “foreign representative” as that term is

defined in section 101(24) of the Bankruptcy Code, (c) all statutory elements for recognition of

the CCAA Proceeding are satisfied in accordance with section 1517 of the Bankruptcy Code, (d)

upon recognition of the CCAA Proceeding as a foreign main proceeding, section 362 of the

Bankruptcy Code will automatically apply in these chapter 15 cases pursuant to section 1520(a)(1)

of the Bankruptcy Code, and (e) that application of section 365(e) on an interim basis to prevent

contract counterparties from terminating their prepetition contracts with the Debtors is entirely

consistent with the injunctive relief afforded by the automatic stay under section 362.

       F.      The Foreign Representative has demonstrated that (a) the commencement of any

proceeding or action in the U.S. against Debtors and its business and all of its assets should be

stayed pursuant to sections 1519, 1521, and 105(a) of the Bankruptcy Code, which protections, in

each case, shall be coextensive with the provisions of section 362 of the Bankruptcy Code, to

permit the fair and efficient administration of the CCAA Proceeding, including a reorganization

pursuant to a plan of compromise or arrangement, pursuant to the Initial Order and any other




                                                 3
WBD (US) 50203516v3
              Case 20-12387-MFW           Doc 10       Filed 09/23/20    Page 4 of 10




applicable orders of the Canadian Court, for the benefit of all stakeholders, and (b) the relief

requested in the Motion will neither cause an undue hardship nor create any hardship to parties in

interest that is not outweighed by the benefits of the relief granted herein.

       G.      The Foreign Representative has demonstrated that without the protection of

sections 362 and 365(e) of the Bankruptcy Code, there is a material risk that the Debtors’ creditors,

including counterparties to certain of the Debtors’ leases and contracts, may take the position that

the commencement of the CCAA Proceeding or these chapter 15 cases authorizes them to

terminate such contracts or accelerate obligations or exercise remedies thereunder.            Such

termination or acceleration will severely impair the Debtors’ restructuring efforts and result in

irreparable damage to the Debtors’ business and the value of Debtors’ assets, and substantial harm

to Debtors’ creditors and other parties in interest.

       H.      The Foreign Representative has demonstrated that without the protections afforded

to the Interim DIP Lender under section 364(e), there is a material risk that the Debtors will be

unable to obtain the requisite financing to continue their business operations and fund their

restructuring proceedings, which will significantly impair and potentially result in irreparable

damage to the value of the Debtors’ assets.

       I.      The Foreign Representative has demonstrated to the Canadian Court that the

incurrence of indebtedness under the Interim DIP Facility and the granting of liens and charge

negotiated in connection with the Interim DIP Facility is necessary to prevent irreparable harm to

the Debtors because, without such financing, the Debtors will be unable to continue operations

and fund their restructuring proceedings, which will significantly impair the value of their assets,

and the Canadian Court has approved the Interim DIP Facility as being appropriate and the amount




                                                  4
WBD (US) 50203516v3
              Case 20-12387-MFW           Doc 10       Filed 09/23/20    Page 5 of 10




that the Debtors have been authorized to borrow is reasonably necessary for the continued

operations of the Debtors in the ordinary course of business.

       J.      The Foreign Representative has demonstrated to the Canadian Court that the terms

of the Interim DIP Facility are fair and reasonable and were entered into in good faith by the

Debtors and the Interim DIP Lender and that the Interim DIP Lender would not have extended

financing without the provisions of this Order and the Court’s recognition of the protections set

forth in the Initial Order relating to the Interim DIP Facility.

       K.      The Foreign Representative has demonstrated to the Canadian Court that absent the

relief granted herein, there is a material risk that one or more parties in interest will take action

against the Debtors or their assets. As a result, the Debtors may suffer immediate and irreparable

injury, loss, or damage for which there is no adequate remedy at law and therefore it is necessary

that this Court grant the relief requested in the Motion with notice as provided in the motion.

Further, unless this Order is entered, the Debtors’ assets could be subject to efforts by creditors to

control, possess, or execute upon such assets and such efforts could result in the Debtors suffering

immediate and irreparable injury, loss or damage by, among other things, creditors (a) interfering

with the jurisdictional mandate of this Court under chapter 15 of the Bankruptcy Code, and (b)

interfering with or undermining the success of the CCAA Proceeding.

       L.      The Foreign Representative has demonstrated that no injury will result to any party

that is greater than the harm to the Debtors’ business, assets, and property in the absence of the

relief requested in the Motion.

       M.      The Debtors’ creditors will not suffer any significant harm by the requested

provisional relief, as the relief will ensure the value of the Debtors’ assets are preserved, protected

and maximized for the benefit of all creditors.




                                                   5
WBD (US) 50203516v3
               Case 20-12387-MFW           Doc 10      Filed 09/23/20     Page 6 of 10




          N.   The Foreign Representative has demonstrated that, in the interest of comity, the

purpose of chapter 15 is carried out by granting recognition and giving effect to the Initial Order.

          O.   The interests of the public and public policy of the U.S. will be served by entry of

this Order.

          P.   The Foreign Representative and Debtors are entitled to the full protections and

rights available pursuant to section 1519(a)(1)-(3) of the Bankruptcy Code.

          NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

          1.   The Motion is granted as set forth herein.

          2.   The Initial Order is hereby given full force and effect on a provisional basis,

including, without limitation, the sections of the Initial Order (a) authorizing the Debtors to obtain

credit under the Interim DIP Facility in the amount of CND $2,300,000 and granting to the Interim

DIP Lender the Interim DIP Lender Charge to authorize the Debtors to enter into, perform and

borrow under the Interim DIP Facility, (b) staying the commencement or continuation of any

actions against the Debtors and their assets, (c) imposing a stay with respect to claims or actions

against the Debtors’ directors and officers or their assets in connection with the directors’ or

officers’ positions at the Debtor, and (d) granting the Directors’ Charge and Administration

Charge.

          3.   While this Order is in effect, the Foreign Representative and the Debtors are entitled

to the full protections and rights pursuant to section 1519(a)(1), which protections shall be

coextensive with the provisions of section 362 of the Bankruptcy Code, and this Order shall operate

as a stay of any execution against the Debtors’ assets within the territorial jurisdiction of the United

States.




                                                   6
WBD (US) 50203516v3
               Case 20-12387-MFW         Doc 10      Filed 09/23/20    Page 7 of 10




          4.   While this Order is in effect, pursuant to sections 1519(a)(3) and 1521(a)(7) of the

Bankruptcy Code, sections 362 and 365(e) of the Bankruptcy Code are hereby made applicable in

these Chapter 15 Cases to the Debtors and their property within the territorial jurisdiction of the

United States, and (b) section 362 of the Bankruptcy Code is hereby made applicable to the

Debtors’ directors and officers and their property within the territorial jurisdiction of the United

States.

          5.   Pursuant to 11 U.S.C. § 1519(a) and 1521(a)(3) and (7), all persons and entities,

other than the Foreign Representative and its representatives and agents, are hereby enjoined from:

          a.   execution against any of the Debtors’ and their directors and officers (the
               “Protected Parties”) assets;

          b.   the commencement or continuation, including the issuance or employment of
               process, of a judicial, quasi-judicial, administrative, regulatory, arbitral, or other
               action or proceeding, or to recover a claim, including, without limitation, any and
               all unpaid judgments, settlements or otherwise against the Debtors or other
               Protected Parties, which in either case is in any way related to, or would interfere
               with, the administration of the Debtors’ estates in the CCAA Proceeding;

          c.   taking or continuing any act to create, perfect or enforce a lien or other security
               interest, setoff or other claim against the Debtors or other Protected Parties or any
               of their property or proceeds thereof, other than the filing of any registration to
               preserve or protect a security interest;

          d.   transferring, relinquishing or disposing of any property of the Debtors to any person
               or entity (as that term is defined in section 101(15) of the Bankruptcy Code) other
               than the Foreign Representative;

          e.   commencing or continuing an individual action or proceeding concerning the
               Debtors’ or other Protected Parties’ assets, rights, obligations or liabilities; and

          f.   declaring or considering the filing of the CCAA Proceeding or these Chapter 15
               Cases a default or event of default under any agreement, contract or arrangement;

provided, in each case, that such injunctions shall be effective solely within the territorial

jurisdiction of the United States; and provided further that nothing herein shall: (x) prevent any

entity from filing any claims against the Debtors in the CCAA Proceeding or (y) prevent any entity



                                                 7
WBD (US) 50203516v3
              Case 20-12387-MFW            Doc 10      Filed 09/23/20     Page 8 of 10




from seeking relief from the Canadian Court in the CCAA Proceeding or this Court in these

Chapter 15 Cases, as applicable, for relief from the injunctions contained in the Order.

       6.      To the extent authorized under the Initial Order, the Court recognizes, on a

provisional basis, that during the Stay Period, as defined in the Initial Order and except as permitted

under subsection 11.03(2) of the CCAA, no Proceeding, as defined in the Initial Order, may be

commenced or continued against any former, present or future director or officer of the Debtors,

as defined in the Initial Order, nor against any person deemed to be a director or an officer of the

Debtors under subsection 11.03(3) of the CCAA (each, a “Director”, and collectively, the

“Directors”) in respect of any claim against such Director which arose prior to September 18, 2020,

and which relates to any obligation of the Debtors where it is alleged that any of the Directors are

liable under any law in such capacity for the payment of such obligation.

       7.      Notwithstanding anything to the contrary contained herein, this Order shall not be

construed as (a) enjoining the police or regulatory act of a governmental unit, including a criminal

action or proceeding, to the extent not stayed pursuant to section 362 of the Bankruptcy Code or

(b) staying the exercise of any rights that section 362(o) of the Bankruptcy Code does not allow to

be stayed.

       8.      To the extent provided in the Initial Order, and based on the finding therein and to

promote cooperation between jurisdictions in cross-border insolvencies, the Debtors are hereby

authorized to execute and deliver such term sheets, credit agreements, mortgages, charges,

hypothecs and security documents, guarantees, and other definitive documents as are contemplated

by the Interim DIP Facility (collectively, the “DIP Documents”) or as may be reasonably required

by the Interim DIP Lender pursuant to the terms thereof, and the Debtors are hereby authorized to

pay and perform all of its indebtedness, interest, fees, liabilities, and obligations to the Interim DIP




                                                   8
WBD (US) 50203516v3
              Case 20-12387-MFW           Doc 10      Filed 09/23/20    Page 9 of 10




Lender under and pursuant to the Interim DIP Facility without any need for further approval from

this Court.

       9.      To the extent authorized under the Initial Order, the Court recognizes, on a

provisional basis, the Interim DIP Lender Charge, as defined in the Initial Order, granted in the

Initial Order which applies to all of the Debtors’ assets located in the United States, subject to the

priorities, terms, and conditions of the Initial Order, to secure current and future amounts

outstanding under the Interim DIP Facility.

       10.     This Order shall be sufficient and conclusive notice and evidence of the grant,

validity, perfection, and priority of the liens granted to the Initial DIP Lender in the Initial Order

without the necessity of filing or recording this Order or any financing statement, mortgage, or

other instrument or document which may otherwise be required under the law of any jurisdiction;

provided that the Debtors are authorized to execute, and the administrative agent under the Interim

DIP Facility may file or record, any financing statements, mortgages, other instruments or any

other DIP Document to further evidence the liens authorized, granted, and perfected hereby and

by the Initial Order.

       11.     Pursuant to sections 364(e), 1519(a)(3), 1521(a)(7), and 105(a) of the Bankruptcy

Code, the validity of the indebtedness, and the priority of the liens authorized by the Initial Order

made enforceable in the United States by this Order, shall not be affected by any reversal or

modification of this Order, on appeal or the entry of an order denying recognition of the CCAA

Proceeding pursuant to section 1517 of the Bankruptcy Code.

       12.     No action, inaction or acquiescence by the Interim DIP Lender, including, without

limitation, funding the Debtors’ ongoing operations under this Order, shall be deemed to be or

shall be considered as evidence of any alleged consent by the Interim DIP Lender to a charge




                                                  9
WBD (US) 50203516v3
              Case 20-12387-MFW          Doc 10        Filed 09/23/20   Page 10 of 10




against the collateral pursuant to sections 506(c), 552(b) or 105(a) of the Bankruptcy Code. The

Interim DIP Lender shall not be subject in any way whatsoever to the equitable doctrine of

“marshaling” or any similar doctrine with respect to the collateral.

        13.    Effective on a provisional basis upon entry of this Order, to the extent precluded by

or provided for under the Initial Order, no person or entity shall be entitled, directly or indirectly,

whether by operation of sections 506(c), 552(b) or 105 of the Bankruptcy Code or otherwise, to

direct the exercise of remedies or seek (whether by order of this Court or otherwise) to marshal or

otherwise control the disposition of any collateral or property after a breach under the Interim DIP

Facility, the DIP Documents, the Initial Order or this Order.

        14.    The Foreign Representative, Debtors, and their respective agents are authorized to

serve or provide any notices required under the Bankruptcy Rules or local rules of this Court.

        15.    Notwithstanding any provision in the Bankruptcy Rules to the contrary, including,

but not limited to, Bankruptcy Rules 7062 and 1018, (i) this Order shall be effective immediately

and enforceable upon its entry; (ii) the Foreign Representative and the Interim DIP Lender are not

subject to any stay in the implementation, enforcement or realization of the relief granted in this

Order; and (iii) the Foreign Representative and the Debtors are authorized and empowered, and

may in their discretion and without further delay, take any action and perform any act necessary

to implement and effectuate the terms of this Order.

        16.    This Court shall retain exclusive jurisdiction to hear and determine all matters

arising from or related to the implementation, interpretation and/or enforcement of this Order.




Dated: September 23rd, 2020
                                                       MARY F. WALRATH
Wilmington, Delaware
                                                       UNITED STATES BANKRUPTCY JUDGE

                                                  10
WBD (US) 50203516v3
